DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 August 2021 have been fully considered but they are not persuasive. In particular, applicant argues that the combination of Favalora with Nolte does not teach the claimed invention. To support this, the applicant asserts that Favalora has reflection and guidance functions, but no mention to changing diffusion angle of an image beam or producing a speckle distribution. Nolte is argued to teach controlling optical path differences between beams from the target and the virtual reference image. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Because of prior arts respective disclosures, the applicant argues that the prior arts are completely different in principles of optical path, structure, and function of optical elements, and their direct combination would not work as intended. However, even if Favalora primarily directs to x-y scanning and Nolte directs to optical path differences based on an optical beam splitter, this does not direct away from the fact that both prior arts relate to the concept of three-dimensional imaging by use of a maneuverable light source in conjunction with aim imaging unit. This indicates to the examiner that the prior arts are related by principle and purpose, which make the prior art relevant and related. Furthermore, the principles of Favalora and Nolte are not completely different as the applicant asserts since the images from both the prior arts take advantage of the use of multiple images in order to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Favalora, Gregg E. et al. (US 20020135673 A1) in view of Nolte; David D. (US 20130088568 A1) 
Regarding claim 1, Favalora teaches, 
A display apparatus, (title, “three dimensional display system”) comprising: 
a coherent light source, (¶87 and fig. 15a, “transmissive SLM 1510”) configured to provide coherent light beams; (¶87 and fig. 15a, “SLM 1510 relays collimated illumination 1505”)
a display unit, (¶87 and fig. 15a, “light-shaping element 1520”) configured to form a three-dimensional image beam (¶90, “light shaping element 1520 enables display optics 1500 to create a fully three-dimensional light field”) based on interference of 5the coherent light beams, (¶87, “SLM 1510 relays collimated illumination 1505 to dynamically chosen areas of light-shaping element 1520”) wherein the three-dimensional image beam is imaged on an intermediate imaging surface (¶87 and fig. 15a, condensing lens 1530 collects “scatter light rays 1665, 1645, and 1655” and directs them towards the “X-y scanning system 1540” which has “a mirror” as depicted in fig. 15a) after passing through the display unit; (¶87, “condensing lens 1530, which focuses light scattered by the light-shaping element” 1520) 
a light-diffusing element, (¶87 and fig. 15a, “x-y scanning system 1540” with a “mirror mounted on a galvanometer”) located on the intermediate imaging surface, (¶87 and fig. 15a, “x-y scanning system 1540” that received focused “light scattered by the light-shaping element” on a “a mirror mounted on a galvanometer”) wherein a diffusion angle of the three-dimensional image beam (¶91, “beams exiting light shaping element 1520 in the appropriate horizontal and vertical co-ordinates”) is sequentially changed (¶91, “X-y scanning system 1540 performs a raster scan of an image of light shaping element 1520”) and  
10at least one optical element, (¶87,91, and fig. 15a, “screen 1550”) located on a transmission path of the three-dimensional image beam from the light-diffusing element, (¶87,91, and fig. 15a, “screen 1550” X-y scanning system 1540 projects the scattered light onto a screen” where “Display optics 1501 includes a transmissive SLM 1510, a light-shaping element 1520, and an x-y scanning system 1540” which passes “collimated illumination 1505”) and configured to project the three-dimensional image light beam passing through the display unit out of the display apparatus to display a three-dimensional image. (¶91 and 87, “screen 1550” which presents “the appropriate horizontal and vertical co-ordinates in image plane 1551 to create a desired three-dimensional image” by projecting the scattered light onto a screen 1550 generated from “collimated illumination 1505”)
	But does not explicitly teach, 
speckle distribution of the three-dimensional image beam is changed over time without affecting a recorded spatial light information of the three-dimensional image beam;
	However, Nolte teaches additionally, 
speckle distribution of the three-dimensional image beam is changed (¶100-104, “speckle on the CCD can be modulated by moving a lens 202” such that “speckle diameter on the CCD” which “contain at least 3 fringes within a speckle diameter” such that “phase can be modulated by moving the focus lens”) over time (¶104, such that “phase modulation (that depends on the square of the detection radius) that can be captured in successive frames and differenced”) without affecting a recorded spatial light information (¶100, “speckle coming from the target 192” from a “fixed depth”) of (¶112 and 100-104, such that “successive digital holograms were acquired at a fixed” selected depth at a “time interval between holograms was selected to be 0.1 second.”)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the holographic speckle of Nolte which makes use of a fixed depth while modulating the scattered speckle. This provides for a stability that improves contrast for the developed image.  

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Favalora, Gregg E. et al. (US 20020135673 A1) in view of Nolte; David D. (US 20130088568 A1) in view of Perez; Kathryn Stone et al. (US 20130050432 A1)
Regarding claim 2, Favalora with Nolte teaches the limitations of claim 1, 
	But does not explicitly teach the additional limitation of claim 2,
	However, Perez teaches additionally, 
light-diffusing element (¶113, ”a flexible membrane 152”) 15comprises an actuator, (¶29, “may be pushed or released by an actuator such”) the actuator is electrically connected to the light-diffusing device (¶113, ”a flexible membrane 152” may be pushed or released by an actuator such as a piezo-electric actuator responding to the drive signal from the focal region unit driver 241”) and is configured to drive the first light-diffusing device at a driving frequency. (¶113 and 111, “focal region unit driver 241” which is “sweeping through a range of displacements and, hence, a range of focal regions” driven by a “programmed rate or frequency”)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the holographic speckle of Nolte with the . 

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Favalora, Gregg E. et al. (US 20020135673 A1) in view of Nolte; David D. (US 20130088568 A1) in view of Perez; Kathryn Stone et al. (US 20130050432 A1) in view of Aksyuk; Vladimir Anatolyevich (US 20080212040 A1)
Regarding claim 3, Favalora with Nolte with Perez teaches the limitations of claim 2, 
But does not explicitly teach the additional limitation of claim 3,
	However, Perez teaches additionally, 
actuator is configured to drive the light-diffusing element to vibrate, (¶60, “vibrating the entire substrate 35 “ through “MEMS actuators during the performance of the illumination”) and the driving frequency is a vibrating frequency of the light diffusing element. (¶60, “causing small vibrations of the micro-mirrors 34 of the reconfigurable mirror array 14 at a frequency of greater than 30 Hertz.”)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the holographic speckle of Nolte with the adjustment of Perez with the actuators of Aksyuk which would cause small vibrations. Using this type of actuator can be used to reduce speckle in the projection. 

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Favalora, Gregg E. et al. (US 20020135673 A1) in view of Nolte; David D. (US 20130088568 A1)  in view of Perez; Kathryn Stone et al. (US 20130050432 A1) in view of Huang; Chen-Cheng (US 20190384153 A1)
Regarding claim 4, Favalora with Nolte with Perez teaches the limitations of claim 2, 
But does not explicitly teach the additional limitation of claim 4,

actuator is configured to drive the light-diffusing element to rotate, (¶17 and fig. 3, “optical actuator 10c can be rotated around the rotating axis”) and the driving frequency is a rotating frequency of the light diffusing element. (¶17 and fig. 3, “operational frequency of the optical actuator 10c” of the “optical actuation 10c with a first rotating angle” that is “four times of a frequency of the light signal LS generated”)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the holographic speckle of Nolte with the adjustment of Perez with the actuator rotation of Huang which will project at a specific frequency. This rotation can then be used to present multiple views. 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Favalora, Gregg E. et al. (US 20020135673 A1) in view of Nolte; David D. (US 20130088568 A1)  in view of ICHIHASHI; Kouki et al. (US 20150022746 A1)
Regarding claim 5, Favalora with Nolte teaches the limitations of claim 1, 
But does not explicitly teach the additional limitation of claim 5,
	However, Ichihashi teaches additionally, 
light-diffusing element is a liquid crystal element, (¶20, “liquid crystal diffusion element 40”) and the light-diffusing element includes a controller, (¶20, “control section 70 that controls a liquid crystal driving violated applied to a liquid crystal diffusion element 40”) and the controller controls an arrangement state of liquid crystal molecules (¶30, “control section 70 switches the value of the voltage applied to the liquid crystal diffusion element 40”) of the liquid crystal element to beFile: 096010usf sequentially changed. (¶30, “control section 70 controls the magnitude of the voltage” to control the difference in “refractive indexes of the diffusion” to be either substantially equal or increased)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the holographic speckle of Nolte with the diffusion of Ichihashi which uses a liquid crystal diffusion. This type of diffusion can switch between 2D and 3D imaging. 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Favalora, Gregg E. et al. (US 20020135673 A1) in view of Nolte; David D. (US 20130088568 A1) in view of ICHIHASHI; Kouki et al. (US 20150022746 A1) with Popovich; Milan Momcilo et al. (US 20100202725 A1)
Regarding claim 6, Favalora with Nolte with Ichihashi teaches the limitations of claim 5, 
	Ichihashi teaches additionally, 
Controller (¶30, “controller 70”) is capable of controlling the light-diffusing element (¶30, switches the value of the voltage applied to the  liquid crystal diffusion element 40”) to form a plurality of diffusing patterns, (¶30, “liquid crystal diffusion element 40 depending on which of the 2D image and the 3D image is viewed”) and the arrangement 5state of liquid crystal molecules when the light-diffusing element forming one of the diffusing patterns (¶30, “2D image is viewed, the control section 70 applies no voltage to the liquid crystal layer so that the difference in refractive index between the diffusion plate 43 and the liquid crystal layer 44 is increased”) is different from the arrangement state of liquid crystal molecules when the light-diffusing element forming another one of the diffusing patterns. (¶30, “3D image is viewed, the control section 70 controls the magnitude of the voltage applied to the liquid crystal layer 44 so that the refractive indexes of the diffusion plate 43 and the liquid crystal layer 44 are substantially equal to each other”)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the holographic speckle of Nolte with the diffusion of Ichihashi which uses a liquid crystal diffusion. This type of diffusion can switch between 2D and 3D imaging. 
	But does not explicitly teach, 
each of the diffusion patterns is correspondingly formed at a different timing sequence, 
	However, Popovich teaches, 
each of the diffusion patterns (¶273, Electrically Switchable Bragg Grating configured to provide “Hadamard diffusers” which assigns “large number of phase patterns” to account for speckle) is correspondingly formed at a different timing sequence, (¶273, “providing the permutations of rows and columns according to Hadamard theory a set of N2 Hadamard phase patterns” which use a number of “phase patterns with a prescribed combination of pi and 0 radian phase shifts”)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the holographic speckle of Nolte with the diffusion of Ichihashi with the pattern generation of Popovich which uses different permutations of a large number of diffuser patterns. This pattern generation can be used to reduce speckle.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Favalora, Gregg E. et al. (US 20020135673 A1) in view of Nolte; David D. (US 20130088568 A1)  in view of ICHIHASHI; Kouki et al. (US 20150022746 A1) with Popovich; Milan Momcilo et al. (US 20100202725 A1) in view of Huang; Chen-Cheng (US 20190384153 A1) with TANAKA; Yasuhiro et al. (US 20130169704 A1)

But does not explicitly teach the additional limitation of claim 7,
	However, Huang teaches additionally, 
controller (¶16, “processor 12”) is capable of controlling (¶16, “processor 12 can control the optical actuator 10c”) a diffusing-pattern switching frequency of the light-diffusing element, (¶16 and 17, “four outputted light signals LO1 to LO4 can be projected to four different positions” at an ”operational frequency of the optical actuator 10c is four times of a frequency of the light signal LS generated by the light source device 10a”) the 10diffusing-pattern switching frequency is a frequency at which the plurality of diffusion patterns are formed in a unit time, (¶16, “generating a plurality of refracted light signals RLS1 to RLS4 at different time slots”) and when the number of types of the plurality of diffusion patterns is N, (¶16,”plurality of outputted light signals LO1 to LO4”) 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the holographic speckle of Nolte with the diffusion of Ichihashi with the pattern generation of Popovich with the actuator rotation of Huang which will project at a specific frequency. This rotation can then be used to present multiple views. 
but does not explicitly teach, 
a range of the diffusing-pattern switching frequency is greater than N times 60 Hz.
	However, Tanaka teaches additionally, 
a range of the diffusing-pattern switching (¶46, “switching between the image for righty eye and the image for left eye”) frequency is greater than N times 60 Hz. (¶46, switching between images “performed at a frequency equal to or higher than 120Hz”)
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483